DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3 and 23 are cancelled.
Claims 1-2, 4-22 and 24-25 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 08/10/2021, with respect to claims 1, 12 and 21 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1, 12 and 21 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-22 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 12 and 21 are allowed over the prior arts of record because none of the said prior arts whether taken singly, or in combination with the other prior arts teaches all the limitations of claims 1, 12 and 21 as currently amended. For instance, the prior arts of record fails to explicitly disclose the following limitations of claim 1 in combination the other limitations of the claim: Analyze the audio data using a machine learning technique to detect and recognize a sound event, wherein to analyze the audio data includes to determine that the sound event represents a verbal call to an operator of the vehicle by a person outside of the vehicle; in response to a successful recognition of the sound event from the audio data: determine, based on the analysis of the audio data, whether the verbal call relates to a safety condition; in response to a determination that the verbal call relates to the safety condition, cause a vehicle control device to change a trajectory of the vehicle; and cause the vehicle to emit a communication to the person outside of the vehicle; in response to an unsuccessful recognition of the sound event from the audio data, identify or label the audio data as containing the sound event from a user input; and in response to the audio data being labeled as containing the sound event, use the labeled audio data to identify a similar sound event in a subsequent classification.

Claims 2, 4-11, 12-20, 22 and 24-25 are allowed based on their respective dependency from one of Claims 1, 12 or 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.